DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 8 January 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1, 3, 6-8, 12-17, 20-25, 27-34, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al., US 5,916,404 in view of Westwood et al., US 2008/0188600 (“Westwood”). The Vistalon 7602 product datasheet by ExxonMobil (“ExxonMobil”) is relied upon as an evidentiary reference for claims 1-3, 6-8, 12-17, 20-25, 27-34, and 38-41. Nakagawa, US 2010/0230640 (“Nakagawa”) is relied upon as an evidentiary reference for claims 17, 18, 34, and 35.  All references have previously been cited.
Regarding claims 1, 3, 13, 14, 20, 22-25, 30, 31, 39, and 41, Krause discloses a multilayer hose which is suitable for use with hydraulic fluids (i.e. a hydraulic hose) (abstract, col. 11 lines 63-66).  The hose comprises an inner first layer which is formed from a fluoropolymer which may be, inter alia, polytetrafluoroethylene (PTFE) (col. 4 lines 16-26).  It is noted that Krause also discloses that the first layer may be formed from copolymers of tetrafluoroethylene (col. 4 lines 16-26) and therefore the recitation of PTFE is reasonably interpreted as being a homopolymers of tetrafluoroethylene.
 Disposed outwardly of the first layer is a second layer which may be formed from an extruded thermoset polymer which may be, inter alia
Krause is silent regarding the hose comprising a layer formed from a composition comprising a low ethylene EPDM.  
Westwood discloses a peroxide-cured (i.e. vulcanized) thermoset ethylene/propylene rubber composition which exhibits unexpectedly high flexibility after prolonged heat-aging above 100°C and/or cooling below 0°C [abstract, 0009, 0015, 0108-0113].  The rubber composition is suitable for producing hoses [0122]. The rubber composition comprises from 10 to 90 wt% of an EPDM rubber component, 10 to 80 wt% of a filler, 10 to 80wt% of a plasticizer, 0.5 to 20 pbw (relative to the rubber component) of a peroxide vulcanizing agent and 0.001 to 10 pbw (relative to the rubber component of a plasticizer) [0024, 0058, 0105, 0108-0110, 0115, 0116].  Westwood teaches selecting Vistalon 7602 as the EPDM rubber component [0145, Table 7].  ExxonMobil serves as evidence that Vistalon 7602 has an ethylene content of 55wt% and ethylidene norbornene (ENB) content of 7.5wt% (page 1). ExxonMobil also serves as evidence that Vistalon 7602 exhibits a Mooney viscosity (ML1+4, 125°C) of 65 (page 1).
Krause and Westwood are both directed towards hoses comprising a thermoset ethylene/propylene polymer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have modified the hose of Krause by forming the second layer from the peroxide-cured composition taught by Westwood wherein the EPDM component is Vistalon 7602 in order to form a hydraulic hose having improved high flexibility after prolonged heat-aging above 100°C and/or cooling below 0°C.
The inner first layer and second layer of the hose of modified Krause would have respectively read on the first and second layers recited in claims 1, 22, and 23.  Since 
The proportions of ethylene in the Vistalon 7602 EPDM component would have met the limitations of claims 1, 3, 23, and 24. The ENB content and Mooney viscosity of the Vistalon 7602 EPDM component of the rubber layer(s) would have met the limitations of claims 14, 20, 22, 23, 31, and 39. 
Modified Krause is silent regarding the second layer preventing an alkyl phosphate ester hydraulic fluid from permeating through the hydraulic hose and maintaining its integrity at temperatures of ranging from -50° to 150°C, however Westwood teaches that the disclosed rubber composition exhibits high flexibility after prolonged heat-aging above 100°C and/or cooling below 0°C.  Additionally, the rubber composition of the second layer of the hose of modified Krause would have been substantially identical to the composition of the second layer claimed and disclosed by Applicant in terms of the proportions and species of EPDM rubber in the composition.  The Examiner notes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product (MPEP prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.  As such, in the absence of objective evidence to the contrary, there is a reasonably expectation that the second layer would have meet the limitations of claims 1, 23, and 25.
Regarding claims 6 and 27, Krause teaches that the second layer may be positioned outside of and surrounding the first layer (col. 5 lines 59-65).
Regarding claims 7, 21, and 28, Krause teaches that the reinforcing layer may be a braided reinforcing material (col. 5 lines 59-65) which reads on the claimed reinforcing layer and reinforcing element.  
Regarding claims 8 and 29, Krause teaches that the reinforcing layer may be positioned between the inner first layer and the second layer (col. 5 lines 59-65).
Regarding claims 12 and 40, modified Krause is silent regarding the brittle point and minimum tensile strength of the composition of the second layer. However, the composition of the second layer of the hose of modified Krause would have been substantially identical to the rubber layer of the hose claimed and disclosed by Applicant in terms of the proportions and species of EPDM rubber, the properties associated with the EPDM rubber, the proportions and species of filler, and the type of curing. The Examiner notes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product (MPEP 2112(V)).  prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition of the second layer would have met the limitations recited in claims 12 and 37.
Since the second layer would have been a solid layer of material, it would have intrinsically served as a permeation barrier to materials including alkyl phosphate esters, including alkyl phosphate esters appropriate for use as an aviation hydraulic fluid, as recited in claim 40. 
Regarding claims 15, 16, 32, and 33, Westwood teaches incorporating a filler into the composition wherein the filler is, inter alia, a montmorillonite (i.e. a silicate) and wherein the filler is present in amounts of from 5 to 60wt% [0116].
Regarding claims 17 and 34, Krause teaches that the hose may comprise an innermost conductive fluoropolymer layer (12) which is surrounded by a non-conductive fluoropolymer layer (14) wherein the fluoropolymer is PTFE (col. 4 lines 17-26 and 54-59).  The innermost fluoropolymer layer (12) and surrounding non-conductive fluoropolymer layer respectively read on the inner conductive layer and outer tube jacket recited in claims 17 and 34.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Westwood as applied to claim 1 above, and further in view of Roberts, US 8,721,009 (“Roberts”)(previously cited).
Regarding claim 11, as is described above, modified Krause teaches a hydraulic hose which meets the limitations of claim 1. Krause also teaches that the disclosed hose is suitable for use in airplanes (col. 11 lines 54-57).
Modified Krause is silent regarding the disclosed hydraulic hose being used in a hydraulic circuit.
Roberts teaches using hydraulic hoses to connect multiple braking elements in an aircraft braking system (abstract, col. 1 lines 7-12, col. 2 lines 35-42, col. 3 line 1-col. 4 line 28, Figs. 1-3).  The braking elements include brake pedals (col. 3 lines 8-12, Fig. 1).  
Modified Krause and Roberts are both directed towards the use of hydraulic hoses.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the hydraulic hose of Krause by using it in as part of an aircraft hydraulic braking system (i.e. circuit) as taught by Roberts in order to produce an aircraft which takes advantage the hose’s resistance to solvents/moisture and durability against strains by angular bending. Given that the braking system would have comprised brake pedals, the hose of modified Krause would have been part of a hydraulic circuit within a fuselage.

Claims 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Westwood as applied to claims 1, 17, 23, and 34 above, and further in view of Levy, WO 99/07781 A1 (“Levy”)(previously cited).
 Regarding claims 18 and 35, as is described above, modified Krause teaches a hydraulic hose which meets the limitations of claims 1, 17, 23, and 24. In addition, Krause teaches incorporating a carbon black filler into the conductive innermost  Krause is silent regarding both the conductive innermost fluoropolymer resin (12) and the surrounding non-conductive fluoropolymer layer (14) comprising a filler.
Levy teaches incorporating a platelet filler into fluoropolymers, including PTFE, in order to improve the fluoropolymers’ resistance to permeation by fluids (abstract, page 2 lines 19-24, page 2 line 29-page 3 line 16). Levy teaches that the platelet filled fluoropolymers are useful in hoses and tubes (page 2 line 29-page 3 line 5).
Krause and Levy are both directed towards hoses comprising layers formed from a fluoropolymer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated the platelet filler taught by Levy into the conductive innermost fluoropolymer resin (12) and the surrounding non-conductive fluoropolymer layer (14) of the hose of Krause in order to improve the layers’ permeation resistance properties. The resulting hose would have read on the claimed hose.

Claims 19 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Westwood as applied to claims 1 and 23 above, and further in view of Tsunenishi, US 2014/0329035 (“Tsunenishi”)(previously cited).
Regarding claims 19 and 36, as is described above, modified Krause teaches a hydraulic hose which meets the limitation of claims 1 and 23. Krause also teaches that the disclosed hose may further comprise an outer thermoplastic layer (col. 5 lines 5-65).
Modified Krause is silent regarding the disclosed hydraulic hose comprising a layer comprising UHMWPE.
Tsunenishi discloses a multilayer hydraulic hose comprising an outer rubber layer [abstract, 0001, 0016, 0085, 0086, Fig. 1].  Tsunenishi teaches providing additional, outermost UHMWPE layer to provide the hose with improved wear resistance [0087].
Modified Krause and Tsunenishi are both directed towards multilayer hydraulic hoses.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the hose of Krause by providing an outermost UHMWPE layer as taught by Tsunenishi in order to provide the hydraulic hose with improved wear resistance. The resulting hose would have been the same as hose recited in claims 19 and 36.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Westwood as applied to claims 1 and 41 above, and further in view of Blok et al., US 6,300,421 (“Blok”)(previously cited).
Regarding claim 42, as is described above, modified Krause teaches a hose which meets all the limitations of claims 1 and 41.  Additionally, Westwood teaches adding zinc diacrylate as a curing cogent in order to enhance cross-linking [0113].  Modified Krause is silent regarding the proportion of the zinc diacrylate curing coagent and the presence of an additional curing agent.  
Blok discloses a peroxide vulcanized EPDM composition which is suitable for forming hoses (abstract, col. 1 lines 8-11, col. 2 lines 57-62, col. 4 lines 26-28).  Block teaches that EPDM compositions comprising both a peroxidic curing agent, a sulfur co-agent, and an acrylate co-agent exhibit improved scorch times, strength, and state of cure properties over compositions comprising only one of the curing or co-agents (col. 9 
Modified Krause and Blok are both directed towards the use of EPDM rubber compositions in hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the EPDM composition of the second layer of modified Krause by incorporated about 0.25 to about 6 phr of the zinc diacrylate co-agent disclosed by Westwood along with from about 0.05 to about 0.6 phr of a sulfur co-agent as taught by Blok in order to improve the scorch time, strength, and state of cure properties of the composition of the second layer.  The zinc diacrylate and sulfur co-agents in the resulting second layer would have respectively read on the claimed metallic coagent and curing agent.  The proportions of each of the zinc diacrylate and sulfur co-agents in the second layer would have encompassed, and therefore rendered obvious, the claimed proportions.

Response to Arguments
Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. 
On pages 9-13 of the remarks Applicant asserts that the declaration of Mr. Aaron Clark evidences that the instantly invention exhibits unexpected results which render the claimed invention non-obvious over the combination of Krause and Westwood.  Regarding the asserted unexpected results, the Examiner notes that the evidence provided in the Clark declaration merely establishes that an EPDM having a low ethylene content exhibits improved cold temperature properties relative to an EPDM 
/10epdmsep11.pdf on 1 November 2013 (newly cited) (copy provided herewith) discloses that EPDM rubbers having a low ethylene content exhibit low temperature flexibility and low hardness (page 4, Table III).  As such, it is evident that at the time of the instant invention one of ordinary skill in the art would have expected that an EPDM having a low ethylene content would exhibit improved low temperature compression set and flexibility characteristic compared to a high ethylene content EPDM.  Moreover, while Applicant alleges that the instant invention exhibits improved phosphate ester containment compared to a PTFE reinforced hose Applicant has not provided any objective evidence in support of this assertion. As such, it is not possible to make a fair conclusion regarding any unexpected improvement in phosphate ester containment.  For these reasons, Applicant’s argument is not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LEE E SANDERSON/Primary Examiner, Art Unit 1782